Citation Nr: 1811781	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-30 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder with major depressive disorder prior to August 16, 2016, and in excess of 70 percent thereafter.  

2.  Entitlement to a separate compensable disability rating for cataracts. 

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for periodontal disease, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to March 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board acknowledges that the Veteran has perfected an appeal with respect to several additional issues, to include increased ratings for bilateral hearing loss, diabetes mellitus, bilateral lower extremity peripheral neuropathy, as well as entitlement to an earlier effective date for a total disability rating based on individual unemployability and Dependents' Educational Assistance, and entitlement to special monthly compensation based on the need for aid and attendance; however, the Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) has not certified these issues for consideration by the Board and appears to still be taking action on the claims.  As such, the Board will not accept jurisdiction over these issues at this time, but they will be the subjects of a subsequent Board decision, if otherwise in order.


REMAND

On January 8, 2018, the Veteran's representative submitted a notice of disagreement, wherein she indicated the Veteran wished to attend an informal Decision Review Officer (DRO) hearing.  Thereafter, in a January 16, 2018 correspondence, the Veteran's representative again reiterated the Veteran's desire to be provided the requested DRO hearing.  In this respect, the Board notes DRO hearings are scheduled and conducted at the RO, and the Veteran should be afforded his hearing prior to the Board's review of the above-noted claims.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for a DRO hearing.  

2.  Then, the RO should undertake any indicated development and readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




